Citation Nr: 1502851	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-10 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from January 1967 to December 1968.  

This matter came before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for PTSD which was assigned an initial 30 percent disability rating, effective March 29, 2010 (date of receipt of the original claim for service connection).  Thereafter, a December 2013 rating decision increased that disability rating to 50 percent, retroactively to March 29, 2010.  The service-connected PTSD remains the Veteran's only service-connected disorder.  

As the Veteran has expressed his dissatisfaction with the initial rating assigned of 30 percent at the time of the grant of service-connection, the issue, in part, is the propriety of the initial rating assigned and, so, the Board has recharacterized the issue as involving the propriety of the assignment of the initial rating.  Also, in such cases consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran and his wife testified at a hearing in May 2014 before the undersigned sitting at the RO in Detroit, Michigan.  A transcript thereof is contained within Virtual VA.  

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with this appeal, a review of which does not reveal anything pertinent to the present appeal except the transcript of the travel Board hearing.  

In a May 2010 statement the Veteran reported that he had been diagnosed with multiple myeloma.  Since it appears that he served in the Republic of Vietnam during the Vietnam Conflict, based on the military decorations which his DD 214 shows that he received, and because multiple myeloma is listed at 38 C.F.R. § 3.309(e) as presumptively due to in-service exposure to herbicides, it appears that he is claiming service connection for multiple myeloma.  Thus, this issue has been raised by the record but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).  


FINDINGS OF FACT

1.  The Veteran's PTSD is not productive of an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 

2.  The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluation of 50 percent for PTSD is inadequate.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.21, 4.130, Diagnostic Code 9411 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The record reflects that the Veteran was provided the appropriate VCAA notice in April 2010 as to his original claim for service connection for PTSD.  The Veteran's appeal arises from a disagreement with the initial 30 percent disability rating that was assigned following the grant of service connection for PTSD.  It has been held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to the duty to assist, the Veteran has been afforded a thorough VA psychiatric examination in August 2010.  Also, service treatment records and pertinent VA records have been obtained.  Also submitted was a report of an evaluation by a private psychologist performed in May 2013, following which the initial 30 percent rating was increased to 50 percent.  The Veteran has not identified any outstanding evidence, to include medical records, that could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.  

38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked but does not require providing such information as to equate with preadjudication of any claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  The issues on appeal were identified and testimony from the Veteran and his wife was elicited as to the relevant clinical history and the severity of his service-connected disability and the effect such has on his employability.  While the undersigned did not specifically suggest the submission of any evidence that may have been overlooked neither the Veteran nor representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board hearing.  The framework for discussion at a hearing as to what element(s) are missing and what types of evidence would assist in claim substantiation will generally be relevant administrative-appeal and decisional documents, e.g., RO decisions, notice of disagreement (NOD), statement of the case (SOC), Substantive Appeal, and any Supplemental SOC (SSOC).  Leavey v. McDonald, No. 12-1883, slip op. at 9 (U.S. Vet. App. Nov. 14, 2014) (en banc) (citing Bryant, 23 Vet. App. at 496).  If the hearing transcript reflects an understanding as to the outstanding issue(s) material to claim substantiation, such that the clarity and completeness of the hearing record is assured, no more is required.  Leavey, No. 12-1883, slip op. at 11.  In this case, given the information furnished the Veteran in the VCAA letter, the rating decision appealed, the SOC, and the proceedings at the travel Board hearing the Board is satisfied that the obligations set forth at 38 C.F.R. § 3.103(c)(2) have been met.  

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and nonprejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Disability evaluations are determined by the application of the V A's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014). 

A higher disability rating is assigned if a disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All the elements specified in a disability grade need not necessarily be found, although coordination of disability ratings with impairment of function is always required.  38 C.F.R. § 4.21.  Reasonable doubt will be resolved in a claimant's favor.  38 C.F.R. § 4.3.  

A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  However, because a 10 percent rating under the General Rating Formula for Mental Disorders specifically encompasses the effect of medication, it may be considered when the rating is at even higher levels.  

A 50 percent evaluation is warranted for PTSD productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  The Board is not limited in its determination as to the proper disability rating to be assigned based solely on the symptoms listed in the higher rating.  Rather, consideration is given to whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id. 

Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that a veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration' of a Veteran's symptoms must play an important role in determining his disability level.").  Thus, the impact of all psychiatric symptoms must be determined as to the level of severity those symptoms cause both socially and occupationally, as opposed to limiting consideration to those symptoms listed under that specific rating.

Global Assessment of Functioning

Global assessment of functioning scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing the DSM-IV, p. 32). 

Global assessment of functioning scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference VA's adoption of DSM-IV, for rating purposes).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected PTSD.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability. 

Background

The Veteran was originally granted service connection for PTSD in an October 2010 rating decision, when an initial 30 percent rating was assigned, effective date of the receipt of his original service connection claim on March 29, 2010.  He appealed this rating, contending that the severity of his PTSD warrants a higher rating.  A 50 percent disability rating was subsequently assigned effective that same date.  

VA outpatient treatment (VAOPT) records show that in November 2009 the Veteran's GAF score was 51 and that in December 2009 his GAF score was 60.  

In May 2010 the Veteran reported that he was receiving VA treatment for PTSD.  He had anxiety attacks, nightmare, and thought of suicide.  He took medication which only sometimes helped.  He also had depression.

On VA psychiatric examination in August 2010 the examiner reviewed the Veteran's claim file and medical records.  The Veteran was casually dressed and in good hygiene.  He took medication for his condition but took it on an inconsistent basis.  However, he felt that his treatment was making some improvement in his condition.  He reported that his symptoms of anxiety were more prominent that the symptoms of depression.  

On mental status examination the Veteran was clean, neatly groomed, and casually dressed.  His psychomotor activity and speech were unremarkable.  His affect was normal.  His attitude was cooperative and friendly.  His mood was irritable.  He was orientated to person, time and place.  His insight and judgment appeared fair.  His remote memory was normal but his recent and immediate memory were mildly impaired.  Overall, his memory was fairly good except when under stress.  He had no suicidal or homicidal ideation, and he had no hallucinations or delusions.  There were no episodes of violence.  He had sleep impairment.  He had anxiety and panic attacks.  He had good impulse control and had not had episodes of violence.  He kept to himself by doing things around the house, and he was also busy caring for others.  He and his wife would occasionally go out on a date to enjoy themselves.  He experienced panic attacks 3 to 4 times a week, lasting 15 to 20 minutes.  He was able to calm himself during these attacks.  He had no history of suicide attempts or of violence or assaultiveness.  The areas impacted by his PTSD included the quality of his sleep, the overall quality of life, decreased concentration while completing tasks, as well as the ability to engage and cope with intense emotions.  Because he lived in a high crime area several incidents had likely exacerbated his PTSD.  He currently reserved times of alcohol consumption for special occasions, e.g., anniversaries, which translated into having one or two beers once or twice each year.  He did not socialize with others.  While he was able to get along with others, he had fears of getting close.  He reported that the relationship with his wife was good, and she understood that his nerves were "bad" and he had little patience.  He had positive relationships with his children.  He was considered competent for VA purposes.  

As to problems with activities of daily living there was no impairment as to toileting, grooming; slight impairment as to shopping, bathing as well as dressing and undressing; moderate impairment as to performing household chores, self-feeding, engaging in sports and exercise, as well as traveling and driving and other recreational activities.  The examiner also commented that the symptoms caused some mild impairment in being able to focus on tasks at hand, rendering him less efficient, but the Veteran reported having a history of productive employment.  There was a GAF score of 54. 

In the Veteran's May 2011 Notice of Disagreement he reported that he hardly had any peaceful sleep.  He had panic attacks and was hypervigiliant.  These symptoms impaired his ability to help care for his disabled wife.  

A June 2013 report from E. T., Ph.D., a licensed psychologist, of a May 2013 psychological evaluation noted that the Veteran had worked 30 years at General Motors and had difficulty with authority figures.  He now drank alcohol at least four times weekly.  He received a pension from General Motors and Social Security Administration (SSA) benefits based on age.  He had felt emotionally numb since returning from Vietnam.  He had trouble trusting others, had few friends, and had rocky interpersonal relationships.  He had lost interest in previously enjoyed activities.  He had frequent bouts of anger and irritability.  His concentration was impaired.  He was hypervigilant and had an exaggerated startle response.  His affect was flattened.  He had disturbance of motivation and mood.  He had difficulty establishing and maintaining effective work and social relationships.  

It was reported that the Veteran had had social, personal, and occupational impairment due to difficulty concentrating, generalized anxiety with panic attacks 2 to 3 times weekly, short and long term memory loss, insomnia, withdrawal, overwhelming feelings of sorrow with crying spells, and bouts of moderately severe depression.  His wife indicated that he often sleep in a tent in their basement.  There were disturbances of mood and motivation, as well as trouble maintaining effective work and social relationships.  

The examining psychologist reported that after reviewing the Veteran's VA treatment records from December 2009 to May 2013, the diagnoses were PTSD, low back pain, high blood protein, and high cholesterol.  His GAF score was 64.  

It was felt that based on his education, training, past work experience, and current level of symptoms, he was not a viable rehabilitation candidate and was not capable of sustaining substantially gainful work activity and that he was unemployable.  

At the travel Board hearing it was noted that the Veteran had retired in 1999 from General Motors after 30 years of employment.  However, the Veteran testified that he had been fired a couple of times because of disputes in the workplace which had become physical confrontations.  His union had helped him to regain his employment.  He had been okay as long as no one interfered with his day-to-day job activities.  Thus, he was put in a position in which he was isolated from almost everyone.  He had not tried to obtain employment since retiring because he felt that he could not handle his temper or his nerves.  Also, he had recently gotten into a fight with a neighbor over the playing of loud music.  He had only one friend, a drinking buddy.  He drank every day.  Movies or news of war triggered his symptoms.  He spent a lot of time in a tent which he had in his basement.  He had very little sleep due to nightmares.  He also did not allow his wife to become emotionally close.  

The Veteran's wife testified that about 9 years ago he had attacked her, and broke her arm, because he thought he was back in the war.  When he became upset he would push and slap her.  He had been receiving therapy for about four months.  She had witnessed his impaired sleep which was manifested by his turning and his screaming.  Sometimes she slept in the basement tent to avoid physical abuse.  Also, because of the Veteran's behavior, they were not allowed to attend their local church.  She tried to ensure that the Veteran did not drink too much.  They had arguments about the Veteran's not maintaining a clean appearance.  

The Veteran further testified that he at times had thoughts of suicide.  He received group and private counseling at a VA clinic.  The group counseling was about once weekly and the private counseling was about twice monthly.  He did not receive private treatment.  

Analysis

In light of the evidence regarding the Veteran's PTSD, the Board finds that the Veteran's impairment most nearly approximates the occupational and social impairment with reduced reliability and productivity contemplated by the assigned rating of 50 percent.  This includes evidence of flattened affect and panic attacks, disturbance of motivation and mood as well as some impairment of memory.  The evidence is not consistent with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, which would warrant a 70 percent rating.  In support of this conclusion, the Board notes that although the Veteran has reported occasional suicidal ideation and social isolation, and there is some evidence of difficulty adapting to stressful situations, none of the other symptoms associated with a rating in excess of 50 percent have been found other than a single notation that he had a flattened affect. 

The Board emphasizes that symptoms recited in the criteria in the rating schedule for evaluating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the Board has considered not only the symptoms listed in the rating criteria, but also the overall severity of the Veteran's PTSD symptomatology and resulting functional impairment in its determination that a high rating is not warranted in the Veteran's case.  The evidence indicates that the Veteran still maintains relationships with his wife and child, and a friend, so it cannot be said that he is unable to establish and maintain effective relationships.  

With respect to the Veteran's PTSD and his ability to work, the Board acknowledges that the Veteran has experienced some emotional and mental health difficulties during his last job.  However, the Board emphasizes the specific findings of the VA examiner indicating decreased occupational efficiency.  However, he was still able to maintain employment for many years, even though the intervention of his union was required to save his job after conflicts with others.  In fact, there is no evidence that he was forced to retire early or had to retire due to psychiatric disability.  

Significantly, the VA examiner in 2010 described the impact of the Veteran's PTSD in several realms of his activities of daily living but none were found to be more than moderate.  

The Board has also considered the GAF scores assigned to the Veteran during the period of this claim.  As noted above, the Veteran has been assigned GAF scores ranging from 60 to 46, with the majority of the scores in the range from 51 to 60, assigned reflect moderate symptomatology, and only a single GAF score of 46 which would reflect serious symptomatology.  This is consistent with the Board's decision to maintain a 50 percent rating.  

The U.S. Court of Appeals for the Federal Circuit has stated that under 38 C.F.R. §§ 4.126 and 4.130 the ratings under the General Rating Formula for Mental Disorders are symptom-driven, i.e., the greater the severity, frequency and duration the higher the rating.  However, a 70 percent disability rating requires sufficient symptoms of those listed, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as the six enumerated, i.e., work, school, family relations, judgment, thinking, or mood.  Thus, there must be an assessment of the symptoms displayed and, if they are of the kind enumerated, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most of the six enumerated areas.  In other words, for a 70 percent rating it is not enough that there is an impact in the six enumerated areas; rather, there must be symptoms such as those listed for a 70 percent rating, or symptoms similar thereto in severity frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting in that case that a veteran's symptoms were generally less than required for a 70 percent rating but severe enough to cause only mild impact in five of the six enumerated areas and, so, did not warrant a 70 percent rating).  

In this regard, the Board notes that the is a substantial difference in this histories related by the Veteran as to his consumption of alcohol, when comparing the histories related at the 2010 VA examination, to the private psychologist in 2013, and at the travel Board hearing.  Also, while there was testimony that the Veteran's grooming and appearance are significantly impaired, this was not found to be the case at the 2010 VA examination, in the VAOPT records, or reported by the private psychologist.  While the private psychologist reported that the Veteran was unemployable, it is not clear that this was based solely upon the service-connected PTSD and without consideration of the other nonservice-connected disabilities, e.g., low back disability, which were listed in the private psychologist's report.  Similarly, while the Veteran's wife indicated that the Veteran had not maintained an hygienic appearance, the clinical records on file do not corroborate this.  

In sum, the preponderance of the evidence establishes that the social and occupational impairment from the Veteran's PTSD most nearly approximates occupational and social impairment with reduced reliability and productivity for a 50 percent disability evaluation.  In this connection, there is no persuasive evidence of some of the listed symptoms for a 70 percent rating of impaired speech, obsessional rituals, near-continuous panic or depression, spatial disorientation, neglect of personal appearance and hygiene.  While there is evidence of impaired impulse control, the testimony was that the Veteran's last seriously attacked his wife many years ago.  Also, while he has had suicidal ideation, there is no evidence of any plans for suicide or past attempts of suicide.  

Accordingly, the Board concludes the preponderance of the evidence demonstrates that the Veteran is not entitled to a schedular rating in excess of 50 percent rating.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 50 percent rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(l).  The Court has held that the threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In the case at hand, the record reflects that the manifestations of the Veteran's PTSD are not in excess of those contemplated by the schedular criteria or so unique as to be significantly outside the scope of the types of symptoms listed in the General Rating Formula for Mental Disorder.  Although the record establishes that the Veteran had some mental health difficulties at work and retired from his previous job, the 2010 VA examiner essentially found that the Veteran's PTSD has resulted in moderate impairment.  The other VA obtained GAF scores are also more closely in alignment with the Veteran's recorded symptoms and level of social and occupational disability shown.  

In sum, there is no indication that the impairment from the disability would be in excess of that contemplated by the schedular criteria.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  

Lastly, the Board notes that, in certain circumstances, a Veteran's entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) may be considered a component of a claim for higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU may be granted when a single service connected disability is rated less than total, but it prevents him from obtaining or maintaining gainful employment for which his education and occupational experience would otherwise qualify him.   38 C.F.R. § 4.16 (2014).  Here, however, the Veteran does not meet the scheduler criteria under 38 C.F.R. § 4.16(a) to an award of TDIU inasmuch as his only service-connected disability is PTSD rated at only 50 percent, and the evidence does not otherwise show that he is unable to secure or follow a substantially gainful occupation therefrom which would meet the requirement for an extraschedular TDIU rating under 38 C.F.R. § 4.16(b).  

ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


